 


109 HR 1362 IH: Hospital Price Disclosure Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1362 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Lipinski (for himself and Mr. Inglis of South Carolina) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide for the public disclosure of prices for hospital and ambulatory surgical center procedures and drugs. 
 
 
1.Short titleThis Act may be cited as the Hospital Price Disclosure Act of 2005. 
2.Public disclosure of hospital and ambulatory surgical center data 
(a)Requirement 
(1)HospitalsSubsection (a)(1) of section 1866 of the Social Security Act (42 U.S.C. 1395cc) is amended— 
(A)in subparagraph (U), by striking and at the end; 
(B)in subparagraph (V), by striking the period at the end and inserting , and; and 
(C)by inserting after subparagraph (V) the following new subparagraph: 
 
(W)in the case of a hospital, to report to the Secretary data in accordance with subsection (k)(1) and to post notice regarding such data in accordance with subsection (k)(2)(B).. 
(2)Ambulatory surgical centersSection 1832(a)(2)(F)(i) of such Act (42 U.S.C. 1395k(a)(2)(F)(i)) is amended by inserting after other standards the following: , including the reporting to the Secretary of data in accordance with section 1866(k)(1) and the posting of notice regarding such data in accordance with section 1866(k)(2)(B).   
(b)Data reporting by hospitals and ambulatory surgical centers for certain inpatient and outpatient procedures and inpatient drugsSection 1866 of such Act (42 U.S.C. 1395cc) is further amended by adding at the end the following new subsection: 
 
(k)Data reporting by hospitals and ambulatory surgical centers and public posting 
(1)Quarterly reporting requirementNot later than 45 days after the end of each calendar quarter (beginning more than one year after the date of the enactment of this subsection), a hospital shall report to the Secretary, for each procedure or drug selected under paragraph (3), and an ambulatory surgical center shall report to the Secretary, for each procedure selected under paragraph (3)(A)(ii), the following data:  
(A)The frequency with which the hospital performed the procedure, or administered the drug in an inpatient setting, or the center performed the procedure during such quarter.  
(B)If the procedure was performed or the drug was so administered during such quarter, the average and the median of the price charged by the hospital or center for such procedure or drug during such quarter.   
(2)Public availability of data 
(A)Public posting of dataThe Secretary shall promptly post, on the official public Internet site of the Department of Health and Human Services, the data reported under paragraph (1). Such data shall be set forth in a manner that promotes price comparison among hospitals and ambulatory surgical centers. 
(B)Notice of availabilityA hospital and ambulatory surgical center shall prominently post at each admission site of the hospital or center a notice of the availability of the data reported under paragraph (1) on the official public Internet site under subparagraph (A). 
(3)Selection of procedures and drugs 
(A)Initial selectionBased on national data, the Secretary shall select the following: 
(i)The 25 most frequently performed hospital inpatient procedures. 
(ii)The 25 most frequently performed hospital outpatient procedures. 
(iii)The 50 most frequently administered drugs in a hospital inpatient setting. 
(B)Updating selectionThe Secretary shall periodically update the procedures and drugs selected under subparagraph (A). 
(4)Civil money penaltyThe Secretary may impose a civil money penalty of not more than $10,000 for each knowing violation of the provisions of paragraph (1) or (2)(B) by a hospital or ambulatory surgical center. A civil money penalty under this paragraph shall be imposed and collected in the same manner as a civil money penalty under subsection (a) of section 1128A is imposed and collected under that section. 
(5)Administrative provisions 
(A)Classification of proceduresFor purposes of this subsection, the Secretary shall establish rules for the classification of different procedures and for the assignment of items and services to those procedures. 
(B)Computation of average and median pricesFor purposes of paragraph (1), the computation of an average and median price for a procedure or drug shall be in accordance with a methodology prescribed by the Secretary. Such methodology may provide for reporting by the hospital or ambulatory surgical center of unit prices for specific items and services included in a procedure, including appropriate per diem prices, and a method of converting such unit prices for a procedure to an average and median price for such procedure. 
(C)Form of report and noticeThe Secretary shall specify the electronic form and manner by which a hospital or ambulatory surgical center shall report data under paragraph (1) and the form for posting of notices under paragraph (2)(B). 
(6)Non-preemption of State lawsNothing in this subsection shall be construed as preempting or otherwise affecting any provision of State law relating to the disclosure of price or other information for a hospital or ambulatory surgical center. 
(7)Drug definedFor purposes of this subsection, the term drug includes a biological and a non-prescription drug, such as an ointment.  .  
 
